SHINN, J.
—I concurin the judgment. The rights of the lien claimants are simple legal rights arising out of the contract and independent of any alleged trust relationship. The *468loan agreement was made for the benefit of Dirks and also the materialmen and laborers. This is a necessary conclusion from the fact that Dirks was not to receive the final payment except upon proof by affidavit that all claims for labor and materials had been paid or ordered paid out of the loan. If he could not make this affidavit truthfully no one but the laborers and materialmen would have any right to the money that it would take to satisfy their claims. Dirks was not entitled to the money in question until he had paid the lien claimants. It is true that the agreement did not make it obligatory upon the loan company to pay the claims of laborers and materialmen as they arose, although they had the discretion to do so, but when Dirks forfeited all right to the balance on hand the money became due to the creditors because they were the sole remaining beneficiaries of the agreement. The provision for disbursement of the balance of the loan was not only for their benefit but for their exclusive benefit to the extent of the unpaid claims. No money was due Dirks at the time appellants’ writ of attachment was levied and nothing was impounded thereby.
The superior court had jurisdiction of the action. The loan company held a fund claimed in part by plaintiff, by each of the other laborers and materialmen named as defendants, and by appellant claiming an attachment lien. Equity had jurisdiction of the action as one to prevent a multiplicity of suits, under the rule stated by Mr. Pomeroy, Equity Jurisprudence, fifth edition, volume I, section 245, pages 465-6: that an action may be maintained “3. Where a wurnber of persons have separate and individual claims and rights of action against the same party, A, but all arise from some common cause, are governed by the same legal rule, and involve similar facts, and the whole matter might be settled in a single suit brought by all these persons uniting as co-plaintiffs, or one of the persons suing on behalf of the others, or even by one person suing for himself alone.” The rule is stated in another way in 30 Corpus Juris Secundum, page 372, section 43: “Where, instead of a complexity of controversies between two parties with respect to the same subject matter, the complexity arises from there being involved the several rights of more than two, each demanding adjustment, and each requiring at law a separate action, equity may take jurisdiction of a suit to which all are parties and therein adjust all rights and determine the whole controversy.”
*469It was sought to have the loan company pay the money into court and all claimants thereto were made parties defendant. They answered, asserting their claims, and the loan company answered admitting its possession of the fund and asserting that there were numerous claims thereon, the amount and validity of which were unknown to said defendant. The matters in issue could not have been decided in any one or in several actions by the respective claimants against the loan company until all of the claimants had been brought into court, in order that they might prove their claims to a share of the fund not only against the loan company but as against each other. Only a decree in equity could have accomplished this purpose.